Citation Nr: 0216628	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  96-07 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death, to include on the basis of 
Agent Orange exposure, and, if so, whether the claim may be 
granted.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service in the Army of the United 
States from April 1965 to January 1967.  He died in May 1983.  
The appellant is his widow.  

The appellant filed a claim in June 1983 seeking service 
connection for the cause of the veteran's death.  The 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts issued a rating decision dated in July 
1983, which denied the appellant's claim.  The appellant was 
notified of the RO's decision and her appellate rights by 
letter dated July 28, 1983; she did not appeal.  The RO's 
July 1983 decision was thus final at that time.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a July 1994 rating decision of the RO, which 
continued to deny the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  The 
appellant filed a timely notice of disagreement, and the RO 
subsequently provided a statement of the case (SOC) in 
September 1995.  The matter was remanded by the Board for 
further development in September 1998, and a supplemental 
statement of the case (SSOC) was issued by a Decision Review 
Officer at the RO in June 2002.

The Board notes that the RO appears to have reopened the 
claim and adjudicated the issue of entitlement to service 
connection for the cause of the veteran's death without 
determining whether new and material evidence has been 
submitted.  The Board, however, is required to consider the 
issue of finality prior to any consideration on the merits.  
38 U.S.C.A. §§ 7104(b), 5108 (West 1991); see Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the Board addresses a question 
not considered by the RO, the Board must consider whether the 
claimant had notice of that issue and whether the claimant 
would be prejudiced by lack of such notice.  In the instant 
case, the Board concludes that the appellant would not be 
prejudiced, insofar as the claim is reopened herein.  See 
Barnett, supra; Bernard v. Brown, 4 Vet. App. 384, 390-92 
(1993).


FINDINGS OF FACT

1.  In a decision dated in July 1983, the RO determined that 
the appellant was not entitled to service connection for the 
cause of the veteran's death.  The RO properly notified the 
appellant of that decision and her appellate rights; she did 
not appeal, and the decision became final.

2.  Since the July 1983 determination by the RO that the 
appellant was not entitled to service connection for the 
cause of the veteran's death, the appellant has submitted 
evidence bearing directly and substantially on the specific 
matter under consideration, which is neither cumulative nor 
redundant and which is, by itself or in combination with 
other evidence, so significant that it must be considered in 
order to fairly decide the merits of the claim.  

3.  According to the official certificate of death, the 
veteran's death in May 1983 was caused by a hypertrophic 
cardiomyopathy.

4.  At the time of his death, the veteran had no service-
connected disabilities.

5.  Hypertrophic cardiomyopathy was not present during 
service, and cardiovascular disease was not shown until many 
years after his discharge from service in 1967.  

6.  The claim for service connection for the cause of the 
veteran's death is not supported by competent medical 
evidence demonstrating a causal relationship between the his 
military service, or any disability related thereto, and his 
death.

CONCLUSIONS OF LAW

1.  The evidence submitted since the previous final decision 
is new and material, and the appellant's claim of entitlement 
to service connection for the cause of the veteran's death is 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (now 
codified as amended at 38 U.S.C.A. § 5103A(f)); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2002).

2.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death, nor may it be presumed that hypertrophic 
cardiomyopathy or other cardiovascular disease was incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 
1310, 5107 (West 1991 & Supp. 2002); Pub. L. No. 106-475, § 
4, 114 Stat. 2096, 2098-99 (2000) (now codified as amended at 
38 U.S.C.A. § 5107); 38 C.F.R. §§ 3.304, 3.307, 3.309, 3.312 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, reflects that his awards and 
decorations included the Vietnam Service Medal and the Combat 
Infantryman Badge.

Service medical records indicate that at induction there was 
no clinical evidence of any cardiovascular disease or 
disability.  Although the veteran reported a familial history 
of heart trouble, he denied any heart problems of his own.  
The veteran noted a history of mumps and throat trouble.  
However, he specifically denied any episodes of shortness of 
breath, chest pain, heart palpitations, and high or low blood 
pressure readings.  During his entrance examination the 
veteran's blood pressure was noted as 120/70.  His sitting 
pulse was 68; after exercise it was 112; and after two 
minutes it was 72.  The veteran's lungs, chest, and heart 
were normal.  

In July 1965 the veteran complained of coughing, rhinorrhea, 
and chest pains, the latter of which were worse on deep 
breathing.  The impression was that of bronchitis.  X-rays 
were negative and the veteran's chest was clear.  He was 
diagnosed with an upper respiratory infection.  

The veteran was afforded a separation examination in January 
1967, at which time he reported a history of sore throat, 
running ears, and skin diseases.  He noted that his father 
had a history of heart trouble.  However, he continued to 
deny any shortness of breath, chest pain, heart palpitations, 
and high or low blood pressure.  Clinical evaluation revealed 
normal lungs, chest, and heart.  The veteran's blood pressure 
was 116/72, with a sitting pulse of 70.  There were no 
clinical findings of any cardiovascular disease or 
disability.  

In June 1971 the veteran filed a claim seeking service 
connection for skin, foot, back, and shoulder conditions.  He 
also claimed entitlement to service connection for residuals 
of dysentery.  In support of his claim the veteran submitted 
treatment records dated in June 1968.  The RO denied the 
veteran's claim in a rating decision dated in July 1971.  

The RO received a memorandum from Sullivan Square Medical 
Center in February 1972, which indicated that the veteran had 
been treated in August 1967 for tinea cruris.  

In November 1974 the veteran sought to reopen his claim.  A 
letter dated later that month advised him that in order to 
reopen the claim he would have to furnish evidence of a 
chronic skin condition since separation from service.  No 
additional correspondence was received.  

The veteran died on May [redacted], 1983.  A death certificate issued 
in June 1983 identified the cause of death as hypertrophic 
cardiomyopathy.  No secondary or contributory cause of death 
was noted.  The veteran's widow, the appellant, filed a claim 
seeking service connection for the cause of the veteran's 
death.  In a rating decision dated in July 1983 the RO denied 
the appellant's claim.  The appellant was notified of the 
RO's decision and her appellate rights by letter dated in 
July 1983; she did not appeal.  

In August 1991 the appellant sought to reopen her claim of 
entitlement to service connection for the cause of the 
veteran's death.  The appellant contended that the veteran's 
death was due to exposure to Agent Orange in service.  The RO 
issued a letter in January 1992 in which it requested 
additional evidence in support of the appellant's claim.  The 
appellant was advised that any such evidence needed to be 
submitted within 60 days.  However, she failed to submit any 
additional evidence.  In a letter dated in April 1992 the RO 
continued to deny the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  The 
appellant was advised of the RO's decision and her appellate 
rights.  

The RO received a statement in support of the claim in August 
1992, in which the appellant indicated that the veteran had 
suffered from a skin condition that she believed was due to 
Agent Orange exposure in service.  She further indicated that 
the veteran's heart condition, which caused his death, was 
related to Agent Orange exposure in service.  The appellant 
reported that the veteran was stationed in Cu Chi as an 
infantryman with HHC 1st BN 27th Inf. from October 1965 to 
December 1966, and was extensively exposed to Agent Orange.  
She stated that after his discharge the veteran had worked as 
a Merchant Marine and as a bank clerk and that, to her 
knowledge, he was not exposed to any chemicals in those 
positions.  

The appellant submitted a copy of a report of the autopsy 
conducted following the veteran's death.  The medical 
examiner, Dr. J.S., noted that the veteran had developed 
acute shortness of breath at home and collapsed in front of 
emergency medical technicians.  According to Dr. J.S., the 
veteran arrived at the emergency room in full arrest, and did 
not respond to treatment.  It is specifically noted that the 
veteran's medical history was insignificant except for back 
pain.  

The postmortem examination revealed a markedly enlarged heart 
with essentially normal coronary arteries.  The myocardium 
showed the usual consistency, discoloration, and architecture 
with no gross evidence of infarction or scarring.  The 
mitral, tricuspid, aortic, and pulmonic valves were 
unremarkable.  Dr. J.S. noted marked thickening of the left 
ventricular walls and interventricular septum.  However, the 
chambers of the heart were within normal limits.  The pleural 
surfaces of the veteran's lungs were smooth, glistening, and 
pale red in color.  Sectioning revealed a pale red, 
subcrepitant parenchyma from which large amounts of fluid 
were obtained.  The pulmonary vessels and bronchi were also 
unremarkable.  

In a rating decision dated in July 1994 the RO continued to 
deny the appellant's claim of entitlement to service 
connection for the cause of the veteran's death, claimed as 
secondary to Agent Orange exposure.  The appellant 
subsequently submitted an October 1995 article from the 
Boston Globe newspaper, which indicated possible links 
between exposure to Agent Orange in Vietnam and diabetes and 
heart disease among Air Force veterans who had been involved 
in the spraying of Agent Orange from aircraft.  

This appeal came before the Board in September 1998, and was 
remanded to the RO for further development including the 
issuance of an SSOC referring to the recently submitted 
evidence.  After further review by a Decision Review Officer, 
the RO issued an SSOC that continued to deny the claim of 
entitlement to service connection for the cause of the 
veteran's death, claimed as secondary to Agent Orange 
exposure.  

In September 2002, the Board sent a letter to the appellant, 
with a copy to her representative, advising her of the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  The letter provided information as to VA's duty to 
notify and assist the appellant in her claim, to assure that 
any available evidence which might support her claim is 
secured for the record, and assured that VA would attempt to 
obtain any evidence identified by the appellant.  To date, no 
reply to that letter has been received.

II.  Analysis

A.  Preliminary Matters

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified as amended at 38 U.S.C.A. § 5103 (West Supp. 
2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002).

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the SOC, and the SSOCs provided by the RO in 
January and April 1992; September 1995; June and September 
2002, the appellant has been given notice of the information 
and/or medical evidence necessary to substantiate her claim.  
More specifically, the appellant was advised by letter in 
September 2002 of her obligations and those of the VA under 
the provisions of the VCAA.  See Quartuccio v. Principi,16 
Vet. App, 183, 187 (2002) (noting that VA must advise 
claimants as to the evidentiary development requirements of 
the VCAA).  It appears that all obtainable evidence 
identified by the appellant relative to her claim has been 
obtained and associated with the claims folder, and that 
neither she nor her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2002)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b)).

B.  Discussion

Under applicable law, service connection may be granted for 
disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).  Service connection may be also be granted for a 
disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Service connection may also be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a).

In addition, certain diseases, such as cardiovascular-renal 
disease, including hypertension, when manifest to a 
compensable degree within one year after the veteran's 
separation from military service, may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309(a).

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  The death of 
a veteran will be considered as having been due to a service-
connected disability when such disability was either the 
principal or contributory cause of death.  38 C.F.R. § 
3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, combined to cause death, or aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).  The debilitating effects 
of a service-connected disability must have made the veteran 
materially less capable of resisting the fatal disease or 
must have had a material influence in accelerating death.  
See Lathan v. Brown, 7 Vet. App. 359 (1995).  

In general, RO decisions that are not appealed become final.  
38 U.S.C.A. §  7105; 38 C.F.R. §  20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 U.S.C.A. § 7104; 38 C.F.R. §§  20.200, 20.302.  
The RO issued a rating decision in July 1983, which denied 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.  The appellant was 
notified of the RO's decision and her appellate rights; she 
did not appeal.  Therefore, the July 1983 RO rating decision 
became final.  

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 
6 Vet. App. 200 (1994).  Only evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated, in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).  The Board further observes that the 
VCAA specifically provides that nothing in that Act shall be 
construed to require the Secretary to reopen a claim that has 
been previously denied, except when new and material evidence 
is presented or secured, as described in 38 U.S.C.A. § 5108.  
VCAA § 3(a), 114 Stat. 2096, 2097-98 (codified as amended at 
38 U.S.C.A. § 5103A(f) (West Supp. 2002)).  Clearly, 
therefore, to whatever extent the new legislation has changed 
the approach to developing evidence in claims, it has not 
modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  There must be new and material 
evidence as to each and every aspect of the claim which was 
lacking at the time of the last final denial in order for 
there to be new and material evidence to reopen the claim.  
Evans v. Brown, supra.  

In addition, the law is clear that "the Board does not have 
jurisdiction to consider a claim which [has been] previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996) aff'g Barnett v. Brown, 8 Vet. App. 1 (1995).

Since the RO's July 1983 rating decision that the appellant 
was not entitled to service connection for the cause of the 
veteran's death, the appellant has submitted a copy of the 
veteran's autopsy report, not previously of record, and an 
article from the Boston Globe which discusses the effect upon 
veterans of Agent Orange exposure.  Inasmuch as said evidence 
was not a part of the evidence of record at the time of the 
July 1983 RO rating decision, it is new.  
38 C.F.R. § 3.156(a).  Furthermore, the Board is of the 
opinion that said evidence does contribute to a more complete 
picture of the circumstances surrounding the veteran's death, 
and that it therefore is also material.  See Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998). 

Therefore, and for the reasons stated above, the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death is hereby reopened.  

Moving on to the merits, the appellant contends that the 
veteran was exposed to Agent Orange in service and that such 
exposure caused the heart damage that ultimately caused his 
death.  The specific statute pertaining to claimed exposure 
to Agent Orange is 38 U.S.C.A. § 1116.  Regulations issued 
pursuant thereto previously provided that, if a veteran who 
served on active duty in Vietnam during the Vietnam era 
developed one of the diseases which is presumed to have 
resulted from exposure to herbicides, the veteran would then 
be presumed to have been exposed to Agent Orange or similar 
herbicide.  See McCartt v. West, 12 Vet. App. 164 (1999).  
These regulations have also stipulated the diseases for which 
service connection could be presumed due to an association 
with exposure to herbicide agents.  The specified diseases 
which have been listed therein are chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.  38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the VEBEA removed the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure; added Type 2 diabetes mellitus to the list of 
presumptive diseases based upon herbicide exposure (codifying 
a VA regulation which had been in effect since July 2001); 
and provided a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam Era, not 
just those who have a disease on the presumptive list 
provided in 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) 
(reversing the Court's holding in McCartt, supra).  These 
statutory provisions became effective on the date of 
enactment, December 27, 2001.  As the new provision is 
liberalizing, it is applicable to the issues on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

In the present case, the competent evidence of record 
indicates that the veteran had active service in the Republic 
of Vietnam during the Vietnam era.  However, the medical 
evidence of record fails to show that he ever manifested any 
of the presumptive diseases, nor that his death certificate 
documents any such diseases, enumerated by the Secretary 
pursuant to the statute.  

The Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 
(1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999).  

The Board is aware that, pursuant to the statutes cited 
above, a great amount of scientific effort, over a number of 
years, has been exerted in research and analysis of the Agent 
Orange issue.  See the Agent Orange Act of 1991, supra, at 
section 3, which mandated that the National Academy of 
Sciences (NAS) "review and evaluate the available scientific 
evidence regarding associations between diseases and exposure 
to dioxin and other chemical compounds in herbicides."  The 
NAS issued a report entitled Veterans and Agent Orange: 
Health Effects of Herbicides Used in Vietnam, in 1993, which 
found that a relationship existed between exposure to 
herbicidal agents and the development of only certain 
diseases.  See 59 Fed. Reg. at 342 (1994).  That NAS review 
was relied upon in the Secretary's determination that there 
is no positive association between exposure to herbicides and 
any disorder not listed in the governing regulations.  Id.

Subsequent reports have been issued by the NAS.  See Veterans 
and Agent Orange: Update 1996; Veterans and Agent Orange, 
Update 1998; Veterans and Agent Orange: Herbicide/Dioxin 
Exposure and Type 2 Diabetes (2000); and Veterans and Agent 
Orange, Update 2000.  In the Executive Summary of Update 
2000, there appears "Table 1-1 Updated (2000), Summary of 
Findings in Occupational, Environmental, and Veterans Studies 
Regarding the Association Between Specific Health Outcomes 
and Exposure to Herbicides."  Therein, circulatory disorders 
are listed under the heading "Inadequate/Insufficient 
Evidence to Determine Whether an Association Exists."  This 
NAS information is available on the Internet, at 
"http://www.nap.edu/books/0309075521/html/7.html/."  There 
is no indication, to date, that NAS has identified any 
scientific basis for associating herbicide exposure with the 
disorders which led to the death of the veteran.  See also 67 
Fed. Reg. 42,600 (June 24, 2002), wherein the Secretary 
announced that no diseases were being added to the 
presumptive list.

The Board is aware that, when we rely upon evidence developed 
or obtained after the most recent statement of the case or 
supplemental statement of the case (SSOC), the claimant must 
be provided adequate notice of our intention to use such 
evidence and given an opportunity to respond.  See Hilkert v. 
West, 12 Vet. App. 145, 151 (1999), citing Thurber v. Brown, 
5 Vet. App. 119, 122 (1993).  But see 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002), amending 38 C.F.R. § 19.31 to provide 
that an SSOC is not always required after the Board receives 
new evidence.  In any event, however, in the present case, we 
have not relied in any way upon the recent NAS publications 
on Agent Orange.  We have simply referred to them for 
informational purposes.  Under the process prescribed by law, 
the Secretary may, at some time in the future, take action to 
amend VA's regulations with regard to herbicide exposure.  
The present case, however, must be decided under current law.

In the present case the competent evidence of record 
indicates that the cause of the veteran's death was 
hypertrophic cardiomyopathy.  Neither the autopsy report nor 
the death certificate indicates any secondary or contributory 
cause of death.  The Board notes that presumptive service 
connection based upon exposure to Agent Orange or other 
herbicides during service in the Republic of Vietnam is only 
warranted for those conditions that the Secretary has 
specifically determined are associated with such exposure.  
See 67 Fed. Reg. 121 (June 24, 2002).  The Secretary has not 
identified hypertrophic cardiomyopathy as a disease entitled 
to presumptive service connection.

The Board notes that at the time of his death the veteran was 
not service connected for any disability.  Additionally, 
there is no indication of any competent medical evidence 
linking the veteran's hypertrophic cardiomyopathy to any 
incident or event of active service.  Therefore, and for the 
reasons discussed above, service connection for the cause of 
the veteran's death, hypertrophic cardiomyopathy, due to 
exposure to Agent Orange is not warranted.  

The Board recognizes that the October 7, 1995, Boston Globe 
article submitted in this case indicated that a study of Air 
Force veterans exposed to Agent Orange in Vietnam revealed 
possible links between such exposure and heart disease.  
Although it is true that "[a] veteran with a competent 
medical diagnosis of a current disorder may invoke an 
accepted medical treatise in order to establish the required 
nexus [to show service connection]", Hensley v. West, 212 
F.3d 1255, 1265 (Fed. Cir. 2000), the general rule is that 
"an attempt to establish a medical nexus to a disease or 
injury solely by generic information in a medical journal or 
treatise 'is too general and inconclusive' . . . ."  Mattern 
v. West, 12 Vet. App. 222, 229 (1999) (citing cases).  
Clearly, a newspaper article discussing a possible connection 
in a group of veterans unrelated to the veteran is 
insufficient to provide a causal nexus to Agent Orange 
exposure.

While the Board understands the appellant's sincere 
contention that Agent Orange cause veteran's death, the 
record does not contain, and she has not provided or 
identified, any evidence of such a correlation.  Under the 
law, she is not considered capable of opining on matters 
requiring medical knowledge, such as medical causation.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  For this 
reason, the Board finds the appellant's lay opinion regarding 
the etiology of the veteran's death to be of no probative 
value.  

The Board sympathizes with the appellant in the loss of her 
husband, the veteran.  However, the preponderance of the 
evidence is against the claimant, inasmuch as the competent 
evidence of record indicates that the veteran's death was the 
result of hypertrophic cardiomyopathy, a disease that has not 
been determined to be entitled to a presumption of service 
connection, the veteran was not service connected for any 
disabilities at the time of his death, and the record on 
appeal is devoid of any competent medical evidence that the 
veteran's death was due to any incident or event of active 
service.  Therefore, the appellant is not entitled to service 
connection for the cause of the veteran's death.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death, to include on the basis of Agent 
Orange exposure, is reopened.

Service connection for the cause of the veteran's death is 
denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

